DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 6 March 2020 which claim priority to PCT/US18/53385 filed 28 September 2018 which claims priority to PRO 62/565,461 filed 29 September 2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-8, drawn to a leg mechanism comprising a passive device.
Group 2, claims 9-20, drawn to a two leg system comprising a second leg and an actuator.
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a leg mechanism comprising a leg system having a leg portion, and a cable coupled to the leg system that selectively applies a force, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Woog (US 2014/0190371.  Woog discloses a leg mechanism with a cable coupled to the leg system that selectively applies a force.
During a telephone conversation with Bryan W. Bockhop on 7 March 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 
Claim Objections
Claim 8 is objected to because of the following informalities:  
“wherein cable is selected from” should be corrected to “wherein the cable is selected from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2018/090810) in view of Koletzko (US 2011/0049293).
- Regarding Claim 1. Liu discloses a leg mechanism (fig. 1-2), comprising:
(a) an articulated leg system (100) having a leg portion (150); 
(b) a passive device (160) coupled to the articulated leg system (100 fig. 1-2 illustrate the coupling)) that applies a first force to a portion thereof (fig. 1-2 illustrate the passive device applying a force to portion 131), the passive device exerts the first force so as to move the leg portion (150) a second direction (fig. 2 illustrates the biased position of the leg portion due to force exerted by the passive device) that is opposite the first direction (fig. 1 illustrates the first direction).  Liu does not disclose
(c) a cable coupled to the articulated leg system that selectively applies a second force, in opposition to the first force, to a portion thereof, wherein when the cable is drawn away from the articulated leg system, the second force moves the leg portion in a first direction.
However, Koletzko discloses a similar leg mechanism (fig. 1-2) comprising a cable (15) coupled to the articulated leg system (18) that selectively applies a second force (fig. 1-2 illustrate the cable applying a force to the end of the top portion of the leg to extend or retract the leg), in opposition to the first 
- Regarding Claim 6. Liu as modified discloses the leg mechanism of Claim 1, wherein the passive device (160) comprises a linear spring (“tension spring” [0023]; tension spring is equivalent to linear spring in the usage illustrated by Liu).
- Regarding Claim 7. Liu as modified discloses the leg mechanism of Claim 1, wherein the passive device (160) comprises a spring selected from a list of springs consisting of: a coil spring (“tension spring” [0023], a tension spring is the same as a coil spring).
- Regarding Claim 8. Liu as modified discloses the leg mechanism of Claim 1.  Koletzko further discloses wherein cable (15) is selected from a list of cable types consisting of. a steel cable, a line (“threaded rod” [0059], a threaded rod is equivalent to a steel cable or a line).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        24 March 2022